                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

WILLIAM F. SOLFISBURG,                *
                                      *
            Plaintiff,                *
                                      *
      v.                              *                        Civil Action No. 18-cv-10266-IT
                                      *
GLENCO, INC., DAVID                   *
BILLINGSLY, P.E., PFS CORPORATION     *
D/B/A PFS TECO, SET CONNECTORS, INC., *
APEX HOMES OF PA, LLC, and            *
APEX HOMES, INC.,                     *
                                      *
            Defendants.               *


                                   MEMORANDUM & ORDER

                                         September 30, 2019

TALWANI, D.J.

       Before the court is Defendant Apex Homes of PA, LLC’s (“Apex LLC”) Motion to

Dismiss Plaintiff’s Second Amended Complaint [#45]. Apex LLC argues that the Second

Amended Complaint [#43] (“Complaint”) must be dismissed in whole or in part on the grounds:

(1) that the Complaint fails to state a claim for successor liability; (2) that paragraph three of the

Complaint violates the Federal Rules of Civil Procedure’s pleading requirements; (3) that the

Complaint fails to join a necessary and indispensable party; and (4) that Plaintiff’s claims, with

the exception of the claim for breach of warranty, must be dismissed because they are barred by

order of the United States Bankruptcy Court for the Middle District of Pennsylvania, the

Massachusetts statute of limitations, the Massachusetts “gist of the action” doctrine, and the

Massachusetts economic loss doctrine. The court finds that dismissal is not appropriate on any of

the grounds presented by Defendant. The motion is, accordingly, DENIED.
  I.   Factual Background

       This action arises out of Plaintiff William F. Solfisburg’s purchase and installation of a

modular home. Plaintiff alleges that he contracted with a general contractor, Sandcastle Group,

in August 2012 to build the home. Compl. ¶ 22. Sandcastle hired various other entities to design,

install and perform work on the home. Compl. ¶¶ 17-21. Defendant Apex Homes, Inc. (“Apex

Inc.”) contracted to build the modular units. Compl. ¶ 25.

       Massachusetts State Building Code (the “Special Regulations”) require that entities can

sell modular homes or building components in the Commonwealth only if they have been

approved and certified under these regulations which are administered by the Massachusetts

Board of Building Regulations and Standards (“BBRS”). Compl. ¶¶ 11-12. At the time Apex Inc.

contracted to build the modular units, it was in Chapter 11 bankruptcy proceedings in the United

States Bankruptcy Court for the Middle District of Pennsylvania (the “bankruptcy court”). Def.’s

Mem., Exh. E [#46-5]. Apex Inc. did not notify the BBRS that of the bankruptcy proceeding or

of changes in officers or ownership as a result of the bankruptcy. Compl. ¶ 25.

       The modular unit had structural defects and did not meet the Special Regulations’

standards. Compl. ¶¶ 28, 31. Nonetheless, on March 19, 2013, Apex Inc. provided Plaintiff with

a signed Certificate of Completion that misrepresented the work done by Apex Inc. Compl.

¶¶ 30-31. The units were delivered to the project site in March 2013. Compl. ¶ 34.

       In May 2014, Apex Inc.’s assets, including customer lists, the name “Apex Homes,”

rights to Apex Inc.’s promotional material, machinery, equipment, inventory, goodwill, licenses,

permits, approvals, and intellectual property were purchased by H. Lynn Kuhns, Apex Inc.’s

president, on behalf of Ridgeview Modular Housing Group (“Ridgeview”), a Pennsylvania

Limited Partnership. See Def.’s Mem., Exh. F ¶ 1.1 [#46-6] (“Asset Purchase Agreement”). The
                                                    2
Asset Purchase Agreement provided further that the “Purchaser shall assume responsibility for

all obligations of [Apex Inc.] relating to any warranty extended to [Apex Inc.’s] customers and

their assignees in existence as of the Closing Date and shall indemnify and hold [Apex Inc.]

harmless from any loss, judgment, liability, claim, or cost, whether contingent, liquidated or

unliquidated with respect to such assumed warranty.” Id. ¶ 1.3(d). After providing notice to

creditors in the Chapter 11 case, the bankruptcy court on July 18, 2014, approved the Asset

Purchase Agreement, and included the following provision in its Order Approving Sale (“Sale

Order”):

       [Apex Inc.’s] interest in the Purchase Assets is not subject to any known
       judgments, liens, encumbrances and other claims (collectively, the “Liens and
       Claims”) that have not been avoided or are avoidable in whole, or in part, as part
       of this Chapter 11 case. All persons or entities holding any Liens and Claims in,
       to or against [Apex Inc.] or the Purchased Assets of any kind or nature
       whatsoever shall be, and hereby are, forever barred, estopped, and permanently
       enjoined from asserting, prosecuting, or otherwise pursuing any such Liens and
       Claims against [the purchaser or its successors].

Def.’s Mem., Exh. G ¶ 5 [#46-7].

       Five days later, on July 23, 2014, H. Lynn Kuhns created Apex LLC. See Def.’s Mem.,

Exh. D [#46-4]. Ridgeview then sold the assets purchased from Apex Inc. to Apex LLC. See

Request for Stay 2 n.1 [#17]. Mr. Kuhns now operates Apex LLC. Compl. ¶ 3(d). Although

Apex LLC was not created until 2014, its website traces its business back to 1989, the year Apex

Inc. was founded. Compl. ¶ 3(c).

       In or around February 2015, the interior of Mr. Solfisburg’s home suffered significant

damage after water penetrated the roof. Compl. ¶ 38. Plaintiff retained an engineer to perform an

inspection of home and prepare a report documenting discrepancies between the as-built

conditions and the specified designs as well as any other sub-standard condition at the home. Id.


                                                    3
This report identified numerous defects, including structural and safety issues. Id.; Compl., Exh.

A, 5-63 [#43-1].

       Apex LLC subsequently stated to the BBRS that Apex LLC was responsible for the home

manufactured by Apex Inc. Compl. ¶ 3(a)-(b).

       As of August 2018, when the Complaint was filed, a permanent certificate of occupancy

for the home has not issued and Plaintiff continues to be unable to live in the home. Compl. ¶ 48.

 II.   Procedural Background

       Plaintiff initiated this action on February 9, 2018, and filed his Second Amended

Complaint [#43] on August 29, 2018. As detailed further below, Plaintiff alleges that Defendant

Apex LLC is the successor to, and responsible and liable for the conduct of, Apex Inc. Although

Apex Inc. reportedly has been served with the Summons and operative Complaint, see Affidavit

of Service [#52], and despite the court extending the deadline for Apex Inc.’s Answer to August

15, 2019, see Elec. Order [#79] adopting Proposed Second Amended Scheduling Order [#78],

Apex Inc. has not answered. Apex LLC responded with the pending Motion to Dismiss [#45]

which Plaintiff opposed. See Pl’s Opp’n [#64].

III.   Discussion

       To survive a motion to dismiss, the well-pleaded facts in a plaintiff’s complaint must

“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). As the First Circuit has explained, in reviewing a complaint under a Fed. R. Civ. P.

12 motion to dismiss, the court “must distinguish the complaint’s factual allegations (which must

be accepted as true) from its conclusory legal allegations (which need not be credited).”

Cardigan Mountain Sch. v. New Hampshire Ins. Co., 787 F.3d 82, 84 (1st Cir. 2015) (internal

citations omitted). The plausible factual allegations, taken as true, must ultimately be able to
                                                     4
support the legal conclusion that underlies each claim for relief. Id. Although the court ordinarily

only considers the complaint’s plausible factual allegations on a motion to dismiss, the First

Circuit has recognized a narrow exception to this rule for “documents the authenticity of which

are not disputed by the parties; for official public records; for documents central to plaintiffs’

claim; or for documents sufficiently referred to in the complaint.” Foley v. Wells Fargo Bank,

N.A., 772 F.3d 63, 74 (1st Cir. 2014). The court now addresses each of Defendant’s assertions

for why dismissal is proper under these standards.

           1. Statute of Limitations

       Defendant argues that dismissal is proper for all but the breach of warranty claim under

Massachusetts’ three-year statute of limitations for tort claims and four-year statute of limitations

for the ch. 93A claim. Def.’s Mem. 16-19 [#46]. Defendant states that the modular units were

delivered to Sandcastle by March 2013 and had obvious defects at that time. Id. at 17, 18. Thus,

Defendant argues, by March 2013, Plaintiff “knew or should have known of the facts

underlying” his claims and thus his 2018 Complaint is time-barred Id. at 19.

       Under Massachusetts law, “the statute of limitations starts to run when an event or events

have occurred that were reasonably likely to put the plaintiff on notice that someone may have

caused [the plaintiff’s] injury.” Bowen v. Eli Lilly & Co., 408 Mass. 204, 207 (1990). Judgment

on the pleadings based on the statute of limitations is appropriate when the pleadings, construed

in the light most flattering to the non-moving party, leave no plausible basis for believing that the

challenged claim is timely. Erlich v. Ouellette, Labonte, Roberge & Allen, P.A., 637 F.3d 32, 35

(1st Cir. 2011).

       The facts, as pleaded, plausibly aver that Plaintiff did not become aware of the issues



                                                      5
with the construction of the modular units until either late February 2015 or July 2015.1 Compl.

¶ 38. This suit was filed on February 9, 2018, less than three years later. Accordingly, dismissal

of the Complaint on the pleadings as time barred is improper.

           2. “Gist of the Action” Doctrine

       Defendant contends that all counts except breach of warranty should be dismissed

because the tort claims brought against Apex LLC are a disguised breach of contract claim

against Sandcastle. Def.’s Mem. 19-22 [#46]. Defendant states that in cases like these, the court

should “look through Plaintiff’s legal labels and conclusions to the ‘gist of the action’ as pleaded

against Apex LLC and others” and conclude that this is an “ordinary breach of contract claim

against Sandcastle.” Id. at 19. Defendant further states that the only duty that existed as to

Plaintiff was a duty under the contract between Mr. Solfisburg and Sandcastle and that Plaintiff

has failed to show that “any duty was offered, accepted, or otherwise created which would give

rise to Apex Inc., let alone Apex LLC’s liability in tort.” Id. at 21.

       As an initial matter, the court finds no support for Defendant’s allegation that Apex Inc.

did not owe a duty of care to Mr. Solfisburg in the absence of privity between the two for the

modules Apex Inc. constructed for Mr. Solfisburg’s house. The Massachusetts Supreme Judicial

Court (“SJC”) addressed this very question in McDonough v. Whalen: “a builder or contractor

may be liable for injuries or damage caused by his negligence to persons with whom he has no

contractual relation and even though his work is completed and accepted by the owner before the




1
  Significant interior damage resulting from ice and snow accumulation occurred “in or about
late February 2015.” Compl. ¶ 38. Plaintiff had an engineer identify the cause of the interior
damage in July 2015. Id.

                                                       6
injuries or damage occurred.” 365 Mass. 506, 512 (1974). Further, the Court in McDonough

explicitly noted that there was no distinction to be drawn between the duties owed by a

contractor versus a subcontractor, noting: “we see no reason to distinguish between [a contractor]

and a subcontractor responsible for only one aspect or part of the construction. The duty of care

owed by the latter with respect to his particular work is not altered by the fact that someone else

is responsible for the construction as a whole.” McDonough, 365 Mass. at 512 n.7; see also

Conners v. Ne. Hosp. Corp., 439 Mass. 469, 480 (2003) (finding, even in the absence of privity,

the following statement of law legally adequate: “each of the subcontractors had a duty to use

reasonable care in the performance of his duties and an obligation to perform the duties in a

diligent and workmanlike manner”) (internal citations omitted).2

       Defendant’s argument that the “gist of action” doctrine precludes Plaintiff’s tort claims

because the action is more appropriately brought as a breach of contract claim against Sandcastle

is similarly unconvincing. The “gist of the action” doctrine is typically applied when resolving

whether general principles of contract or tort law apply to a claim that conceivably can be

grounded in either. Indeed, each case cited by Defendant, see Def.’s Mem. 19 [#46], involved

this application of the doctrine. See McStowe v. Bornstein, 377 Mass. 804, 806 (1979)

(evaluating whether a claim of legal malpractice sounded in tort or contract for determining

whether the claim could be brought against the attorney’s estate); Robinson-Simmons v. Hall, 41


2
  The absence of privity between Apex Inc. and Mr. Solfisburg also does not preclude plaintiff’s
relief under ch. 93A or a theory of negligent misrepresentation. See Chestnut Hill Dev. Corp. v.
Otis Elevator Co., 653 F. Supp. 927, 933 (D. Mass. 1987) (“There is . . . no requirement that
parties be in privity before their actions come within the regulatory ambit of M.G.L. c. 93A §
2”); Rand v. Cullinet Software, Inc., 847 F. Supp. 200, 214 (D. Mass. 1994) (noting that in the
absence of privity, plaintiffs can recover for negligent misrepresentation if a defendant had
“actual knowledge of any purported reliance” on its statements).

                                                     7
N.E.3d 331 (Mass. App. Ct. 2015) (concluding that the gist of action was a tort and thus was

barred by the statute of limitations); Hendrickson v. Sears, 365 Mass. 83, 86 (1974) (noting, in

dicta, that the “traditional view of an action for damages resulting from the negligence of an

attorney is that the gist of the action, regardless of its form, is the attorney’s breach of contract,

and that the cause of action therefore accrues at the time of the breach”); Fall River Sav. Bank v.

Callahan, 463 N.E.2d 555, 560 (Mass. App. Ct. 1984) (noting that because the “gist of an action

for damages resulting from the negligence of an attorney, however, regardless of its form, is the

attorney’s breach of contract” plaintiff did not need to establish damages). None of the cases

cited stand for the proposition that the court should weigh whether this action is more

appropriately labelled a breach of contract action against Sandcastle or an action in tort against

Apex LLC and then bar suit against the other Defendant. Nor can the court identify any

precedent that supports that proposition.

        Even then, Defendant’s claim that this action sounds in contract and not in tort is against

the weight of the law and the facts. The SJC has addressed cases where a violation of a

contractual duty should be properly considered a tort:

        When a party binds himself by contract to do a work or to perform a service, he
        agrees by implication to do a workmanlike job and to use reasonable and
        appropriate care and skill in doing it. Although the duty arises out of the contract
        and is measured by its terms, negligence in the manner of performing that duty as
        distinguished from mere failure to perform it, causing damage, is a tort.

Herbert A. Sullivan, Inc. v. Utica Mut. Ins. Co., 439 Mass. 387, 395–96 (2003) (internal citations

omitted). Here, the Plaintiff does not allege a failure to perform, but incompetent performance

that resulted in a product that was not built with reasonably appropriate care and skill. Compl.

¶ 50. Accordingly, Defendant’s claim that this action should be dismissed pursuant to the

Massachusetts “gist of the action” doctrine is misplaced.
                                                       8
            3. Economic Loss Doctrine

        Defendant also moves for dismissal of all but Plaintiff’s breach of warranty claim on the

grounds that they are barred by Massachusetts’ economic loss doctrine. In Massachusetts,

“purely economic losses are unrecoverable in tort and strict liability actions in the absence of

personal injury or property damage.” FMR Corp. v. Bos. Edison Co., 415 Mass. 393, 395 (1993).

Massachusetts courts have extended the economic loss doctrine “not only to the purchase and

sale of products but also to claims of negligent design and installation in a newly constructed

home.” Berish v. Bornstein, 437 Mass. 252, 267 (2002). When applying the economic loss

doctrine to cases involving defects in new construction, the SJC considers whether, taking the

allegations as true, “it is reasonable to infer that the enumerated ‘defects and deficiencies’ [in the

new construction] caused property damage beyond the defects . . . themselves.” Id. at 268. If not,

judgment on the pleadings is appropriate. Id.

        Plaintiff’s Complaint meets this bar. See Compl. ¶ 38 (“[i]n or about late February 2015,

ice and snow accumulation caused water to penetrate the roof of the Home and cause significant

damage to the interior of the Home”) (emphasis added). Accordingly, the economic loss doctrine

does not preclude Plaintiff from proceeding on this action against Apex LLC.

            4. Failure to Join a Required and Indispensable Party

        Defendant also moves for dismissal on the grounds that Plaintiff has failed to join

Sandcastle in this suit. Def.’s Mem. 9 [#46]. Sandcastle is the contractor that directly contracted

with Plaintiff for the construction of the house and subcontracted with Apex Inc. and the other

Defendants for the design, manufacture, installation, and inspection of the house. Compl. ¶ 22.

Apex LLC argues that Sandcastle is a necessary party under Fed. R. Civ. P. 19(a) (“Rule 19”),

that it is not feasible to join Sandcastle in this suit, and that Sandcastle is indispensable to the
                                                       9
present litigation under Rule 19(b). Def.’s Mem. 9-15 [#46]. Defendant concludes that the

petition must be dismissed.

        Rule 19(a)(2) instructs the court to join necessary absent parties into the proceeding if the

absent party has an interest in the action and it is feasible to do so. Rule 19(a)(1)(B) describes

two ways in which an absent party may be necessary: (i), if the litigation would impair or impede

the absent party’s ability to protect its interests; and (ii), if the party’s absence would leave

defendants subject to multiple or inconsistent obligations.3 See also Picciotto v. Cont’l Cas. Co.,

512 F.3d 9, 16 (1st Cir. 2008) (describing this rule).

        Apex LLC’s argument focuses on Sandcastle’s interests, pursuant to Rule 19(a)(1)(B)(i),

as the basis for why Sandcastle is necessary to this proceeding. Apex LLC argues that since

Sandcastle was the general contractor on this project, it is the “common thread linking the parties

together” and is thus necessary to this action. Def.’s Mem. 11 [#46]. In support, Defendant cites

cases holding that contracting parties are “the paradigm of an indispensable party.” Id. at 10

(citing, inter alia, HDR Eng’g, Inc. v. R.C.T. Eng’g, Inc., No. 08-81040-CIV, 2010 WL

2402908, at *2 (S.D. Fla. June 15, 2010)).

        The court is not persuaded by Defendant’s assertion that parties to a contract are


3
 Rule 19(a)(1)(A) provides a third instance where an absent party should be deemed a necessary
party: if complete relief cannot be afforded among the parties to the suit without joining the
absent party. Defendant does not address this provision of the rule and so it is only briefly
considered here. The rule applies when a party’s absence “would preclude the district court from
being able to fashion meaningful relief as between the parties.” Bacardi Int’l Ltd. v. V. Suarez &
Co., 719 F.3d 1, 10 (1st Cir. 2013) (citing Northrop Corp. v. McDonnell Douglas Corp., 705
F.2d 1030, 1043 (9th Cir.1983)). Sandcastle’s absence here does not preclude Plaintiff from
obtaining the relief he requests in the Complaint if he were to prevail. See also J & J Sports
Prods. Inc. v. Cela, 139 F. Supp. 3d 495, 504 (D. Mass. 2015) (applying Bacardi to hold “that an
existing party may pursue or be subject to further litigation against other absent parties has no
effect on the analysis under Rule 19(a)(1)(A)”).

                                                      10
necessary parties for the very fact that they are signatories to the contract. The sentence

subsequent to the cited sentence in HDR Eng’g is instructive: “Parties to a contract are

indispensable when a suit concerns the rights and obligations afforded by the contract.” 2010

WL 2402908, at *2 (emphasis added). See also United States v. San Juan Bay Marina, 239 F.3d

400, 406 (1st Cir. 2001) (a party is necessary under Rule 19 (a)(1)(B)(i) only if it claims a

“legally protected interest” relating to the subject matter of the action).

       The suit here does not affect Sandcastle’s rights and obligations under the contract and

only relate to Apex Inc. and others’ alleged tortious conduct. To resolve whether Defendants

before the court tortiously harmed Plaintiff, the court does not need to impair or impede any

rights Sandcastle might have under the contract. Accordingly, Rule 19 (a)(1)(B)(i) is not

implicated by this proceeding.

       Defendant further argues that resolving the tort action may implicate Sandcastle’s

interests because “without [Sandcastle] in the case, there may not be much opposition to theories

of causation that shift the blame away from [Apex Inc.] and onto [Sandcastle].” Def.’s Mem. 11-

12 [#46] (citing Scottsdale Ins. Co. v. Bridges, LLC, No. 08-cv-11033-GAO, 2009 WL 799467,

at *3 (D. Mass. Mar. 25, 2009). Defendant’s Memorandum 13-14 [#46] points to the First

Circuit’s decision in Picciotto, which held that an absent party was necessary because an adverse

judgment, even if not preclusive, could be “persuasive precedent in a subsequent proceeding and

would weaken the absent party’s bargaining position for settlement purposes.” Picciotto, 512

F.3d at 16.4 Apex LLC argues that since Sandcastle will not be in court to protect itself, the



4
  Defendant raises Picciotto in the “indispensable party” analysis under Rule 19(b), not the
“necessary party” analysis under Rule 19(a). See Def.’s Mem. 14 [#46]. However, Picciotto is
relevant for Rule 19(a) and, because the court does not reach Rule 19(b), it is discussed here.
                                                      11
resolution of this action may affect its legal interests.

        However, both Scottsdale Ins. Co. and Picciotto involve facts very different than the facts

here. In both cases, the absent parties were knee-deep in the litigation but could not be parties in

the federal court action due to jurisdictional defects and objected to the parallel federal case

proceeding without them. Scottsdale Ins. Co., 2009 WL 799467, at *3; Picciotto, 512 F.3d at 18-

19; see Reply Brief for the Commonwealth, Scottsdale Ins. Co., supra, at 2-6 (Oct. 2, 2008), ECF

No. 22. In each case, the absent parties made a persuasive showing of how their absence in the

federal action could jeopardize their rights in the state court action and requested that the case

proceed in an omnibus state court proceeding.

        Here, without parallel state court litigation involving Sandcastle and no interest in

litigation here on the part of Sandcastle, Apex LLC’s concerns about Sandcastle’s rights being

affected by this proceeding ring hollow. See Bacardi Int’l Ltd. v. V. Suarez & Co., 719 F.3d 1,

12 (1st Cir. 2013) (holding that the analysis in Picciotto was not applicable where the absent

party did not file an affidavit with the district court or provide some notice that its interests

would be impaired by the litigation proceeding without her).

        Defendant’s Memorandum also briefly mentions prejudice Apex LLC may experience as

a result of Sandcastle’s absence. See Def.’s Mem. 13 [#46] (“any judgment rendered in the

absence of the Sandcastle / Townsend could significantly prejudice . . . Defendants, including

Apex LLC”). The prejudice Apex LLC is referring to is not evident from Defendant’s brief.

Regardless, to the extent that a necessary party is defined based on harm to an existing

defendant, the court looks to Rule 19(a)(1)(B)(ii) which states that a party is necessary if their

absence would “leave an existing party subject to a substantial risk of incurring double, multiple,

or otherwise inconsistent obligations.” Conceivably, Apex LLC may be concerned that without
                                                       12
Sandcastle joined in this action it may face a separate suit by Sandcastle for breach of contract,

resulting in “multiple obligations.” However, as the First Circuit explained in Delgado v. Plaza

Las Americas, Inc., this rule is not to be used simply to avert multiple litigations that arise from

the same incident in different forums. 139 F.3d 1, 3 (1st Cir. 1998) (“Where two suits arising

from the same incident involve different causes of action, defendants are not faced with the

potential for double liability because separate suits have different consequences and different

measures of damages”).

           5. Successor Liability

       Defendant argues that, to the extent that the Complaint attempts to claim successor

liability, it runs afoul of the Federal Rules of Civil Procedure. Specifically, Defendant contends

that paragraph three of the Complaint is improper because the successor liability action “should

be a separate count in the complaint” and not pleaded “as an afterthought in its introductory

section as part of its identification of the parties.” Def.’s Mem. 9 [#46]. As a result, Defendant

contends that dismissal is appropriate. Id.

       To hold Apex LLC liable in Massachusetts as a successor to Apex Inc. under theories of

“de facto merger” or “mere continuation” of the predecessor, Plaintiff must demonstrate that: (1)

Apex LLC expressly or impliedly assumed liability of Apex Inc., (2) the transaction is a de facto

merger or consolidation, (3) Apex LLC is a mere continuation of Apex Inc., or (4) the

transaction is a fraudulent effort to avoid liabilities of the predecessor. Milliken & Co. v. Duro

Textiles, LLC, 451 Mass. 547, 556 (2008).

       Defendant states that “plaintiff makes no attempt to allege the facts necessary to meet the

applicable legal standard” for successor liability. Def.’s Mem. 7 [#46]. To the contrary, the

Complaint contains facts that, if true, could support successor liability under the first and third
                                                     13
grounds.

       First, Plaintiff alleges that Apex LLC made representations that it assumed

responsibilities for the homes built by Apex Inc. Compl. ¶¶ 3(a), 3(b), and 46.5

       Second, Plaintiff provides numerous allegations that, if true, support the conclusion that

Apex LLC is a “mere continuation” of Apex Inc. A successor is a mere continuation of a

predecessor when there is a “reorganization transforming a single company from one corporate

entity into another.” Milliken & Co., 451 Mass. 547 at 557. “[T]he indices of a ‘continuation’

are, at a minimum: continuity of directors, officers, and stockholders; and the continued

existence of only one corporation after the sale of assets.” McCarthy v. Litton Indus., Inc., 410

Mass. 15, 23 (1991). Here, Apex LLC holds itself out to the public—and to Mr. Solfisburg and

the BBRS—as a single entity dating back to the beginning of Apex Inc. Compl. ¶¶ 3(a), 3(b), and

3(c). Furthermore, Apex LLC is operated by the same person that was the president of Apex Inc.

Compl. ¶ 3(d).

       These factual allegations in support of successor liability are sufficient to provide Apex

LLC with “fair notice” that Plaintiff is claiming that Apex LLC is responsible, under the theory

of successor liability, for the wrongdoing of Apex Inc. and “the grounds upon which it rests.”

See Swierkiewicz v. Sorema N. A., 534 U.S. 506, 512 (2002). The factual allegations in support

of successor liability are “enough to raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555. Furthermore, to the extent that Apex LLC objects to the formatting of paragraph

three of the Complaint, the court finds no substantive error. Accordingly, Plaintiff’s claim of


5
  These statements are consistent with the Asset Purchase Agreement (on which Defendant relies
for the next argument). The Asset Purchase Agreement provides that the purchaser assumed
existing warranty obligations Def.’s Mem., Exh. F ¶ 1.3(d) [#46-6].

                                                    14
successor liability has been sufficiently pleaded.

           6. Plaintiff’s Ability to Sue Apex LLC for the Wrongs of Apex Inc.

       Defendant Apex LLC argues that even if Plaintiff had stated a claim under the

Massachusetts successor liability doctrine, no claim lies here because Apex LLC bought Apex

Inc.’s assets out of bankruptcy “free and clear” of any outstanding obligations.

       The United States Bankruptcy Code provides that bankruptcy courts may grant sales of

Debtors’ assets that are free and clear of pre-existing “interests.” 11 U.S.C. § 363(f). Courts often

construe what constitutes an “interest” liberally so as to include successor liability claims. See In

re PBBPC, Inc., 484 B.R. 860, 867 (B.A.P. 1st Cir. 2013) (reviewing cases and noting the

absence of binding First Circuit precedent); see also Chelsea Donenfeld, Successor Liability in

the Bankruptcy Court: The Problem or the Solution?, 39 Cardozo L. Rev. 719, 735 (2017). The

few circuit courts that have addressed this issue have come to different conclusions. See

Donenfeld, Successor Liability, supra at 732 (reviewing the circuit split).

       However, it is not apparent that the bankruptcy court here did exercise its authority to sell

Apex Inc.’s assets free and clear of any successor liability claims. The “Liens and Claims”

discharged in the Sale Order [#46-7] is a defined term that references “known judgments, liens,

encumbrances and other claims,” that is, those identified in the bankruptcy proceeding. Here,

there is no suggestion that a claim was made by Mr. Solfisburg against Apex Inc. in the

bankruptcy proceeding.

       Moreover, while the First Circuit has not specifically addressed whether “interests” that

may be extinguished under § 363(f) of the Bankruptcy code can include successor liability

claims, it has held that any extinguishment under the authority of the Bankruptcy code is subject

to fundamental notions of procedural due process. In re Savage Indus., Inc., 43 F.3d 714, 721
                                                     15
(1st Cir. 1994). In Savage, the First Circuit addressed a case where a person was tortiously

injured by a company’s product shortly before an asset transfer agreement was executed with

“free and clear” language similar to that used here. Id. at 717. The First Circuit held that a

successor liability claim against the purchasing company was not discharged, despite the

bankruptcy court’s order pursuant to § 363(f), because the injured plaintiff had not been provided

with notice and an opportunity to be heard before the bankruptcy court’s sale order discharging

the claim was entered. Id. at 721.

       Here, the Complaint states that Apex Inc. and Apex LLC did not reveal any change in

officers or ownership to the BBRS, Compl. ¶ 25, and Apex LLC does not give any indication

that Apex Inc. identified Plaintiff’s claim in the bankruptcy proceeding or otherwise gave

Plaintiff any notice or opportunity to be heard before the bankruptcy court’s order was entered.

As alleged, no due process was afforded to Plaintiff before the Sale Order [#46-7] was entered.

Accordingly, even if the Sale Order could be construed to discharge the successor liability claim,

the claim would not be barred due to insufficient process.

IV.    Conclusion

       For the aforementioned reasons, Defendant’s Motion to Dismiss Plaintiff’s Second

Amended Complaint [#45] is DENIED on all counts.



IT IS SO ORDERED.
September 30, 2019                                                    /s/ Indira Talwani
                                                                      United States District Judge




                                                     16
